West, J.
Concurring.
The federal government and the various state governments in co-operation have entered upon a comprehensive program of road building. Funds necessary for this purpose are derived from federal and state taxation and are made available by legislative appropriation. The ¿uthority of the federal government for participation in this pro*232gram is its constitutional power to establish post offices and post roads. The powers exerted by a state government in its participation in this public improvement are the taxing power and the police power. The object prompting the undertaking is generally the public benefits to be derived therefrom.
The improvement of public, highways facilitates delivery of mail, which under the parcel post system comprehends matter of great variety, developed in recent years to a business of great volume and proportions, promoting in its operation the public convenience and general prosperity and welfare of the citizenship of the country in large measure. That the granted power of the federal government mentioned may be exerted in this way is beyond any question.
This improvement is so clearly of public benefit from a social and economic standpoint that a tax imposed for the construction, improvement, maintenance and repair of public highways is clearly for a public purpose. The preservation and protection of public highways when constructed are so manifestly in the public interest that reasonable measures having this end in view are clearly within the police power of the state.
That a state through its legislature has and may exercise plenary power over its public highways, whether they be state or county roads or city or town streets, has been removed entirely from the realm of controversy by former adjudication by this and other courts. Stewart v. DelandLake Helen S. R. & B. Dist., 71 Fla. 158, 71 South. Rep. 42; County Com’rs Duval County v. City of Jacksonville, 36 Fla. 196, 18 South. Rep. 339; State ex rel. v. Jacksonville Street R. R. Co., 29 Fla. 590, 10 South. Rep. 590; Grand Trunk Western Ry. v. South Bend, 227 U. S. 544.
*233Not only may a state construct and maintain its public highways in the exercise of its taxing power and protect and preserve them from deterioration, injury or destruction by an exertion of its police power, it may also contribute to the accamplishment of these ends by requiring citizens of the state to labor upon the public highways of the state and in doing so may classify such citizens, requiring some to labor and exempting others from labor, without impinging upon any provision of either the federal or state constitution. Butler v. Perry, 67 Fla. 405, 66 South. Rep. 150; Mashburn v. State, 65 Fla. 470, 62 South. Rep. 586; Galloway v. Town of Tavares, 37 Fla. 58, 19 South. Rep. 170; Butler v. Perry, 240 U. S. 328.
That a statute may have for its object the regulation of occupations or businesses only, or that it may have for its object the production of revenue only, or that it may perform the double function of regulating occupations or businesses under the police power and producing revenue under the taxing power of the state without rendering it obnoxious to any constitutional inhibition, is also well established. Harrison v. Kersey, 67 Fla. 24, 64 South. Rep. 353; Bradley v. Richmond, 227 U. S. 477. So that it is clear that these sovereign powers, namely, the taxing power and the police power, may be exerted independently or combined and jointly exerted in the construction and maintenance and the protection and preservation of the state’s highways.
Thus far we have stated the underlying principles upon which the legislation involved is predicated. It is apparent that generally it is upon a sound basis.-
In this proceeding several grounds of invalidity of the statute (Chapter 8410, Acts of 1921) are alleged, but in their essence, considered in connection with the oral argu*234ments of the case, they may be reduced to two propositions. 'In the first place, the validity of the statute is assailed upon the ground of alleged insufficiency of its title because of lack of conformity to the provisions of Section 16, Article III of the Constitution of the State of Florida, in that it contains no appropriation of the funds derived from enforcement of the provisions of the statute. In the second place, its validity is challenged upon the ground that the classification made in regulating the operation of motor vehicles upon public highways of the state and imposing license taxes thereon as a condition precedent to such operation is unjust, arbitrary and unreasonable, and therefore deprives persons of property without due process of law.
Unless the classification made of such vehicles by this statute in imposing the license tax complained <jf is “palpably arbitrary” the second ground of attack must fail. Inasmuch as the. public highways of the state are constructed from public funds and maintained at public expense for the public benefit, it necessarily follows that the state in the exercise of its plenary control over such highways may adopt and enforce such reasonable and necessary measures as may be essential to prevent their impimper use and consequent injury or destruction. Presumably this statute was enacted in the public interest. The legislature is the judge in the first instance of the necessity for it, and the burden is upon him who challenges it upon this ground to show that the classification made by it “is without any reasonable basis and therefore is purely arbitrary.” Erie R. R. Co. v. Williams, 233 U. S. 685; Metropolis Theatre Co. v. Chicago, 228 U. S. 61; Lindsley v. Natural Carbonic Gas co., 220 U. S. 61; Keokee Coke Co. v. Taylor, 234 U. S. 224; Pullman Co. v. Knott, 235 U. S. 23; Rast v. VanDeman & Lewis Co., 240 U. S. 342.
*235The charge against the petitioner upon which he was taken into custody is the operation upon the highways of the state of a certain described truck or certain deseribed trucks without having first paid the license tax imposed and required by the statute to be paid. The basis of classification of motor trucks under the statute in use, equipment and weight, those of certain weights and equipment used for hire being required to pay higher license taxes than those of like weight and equipment privately used, that is to say, generally those using the public highways in the conduct of their business may be required to pay higher license taxes for such privilege than those using such highways simply as an incident to the business in which they may be engaged although similar vehicles may be used, and those operating vehicles of greater weight and more destructive equipment upon the public highways are required to pay higher license taxes for such privilege than those who operate vehicles of less weight and • less destructive equipment. There is clearly nothing “palpably arbitrary” and “without any. reasonable, basis” in this classification. On the contrary it would seem to have ample basis in reason and is clearly a matter of legislative judgment and discretion.
With respect to the other question, namely, the alleged insufficiency of the title of the statute, little need' be said. The offense charged is the use of a public highway in violation of an express provision of a statute designated to regulate such use. If the regulation is valid, which it presumably is — the contrary has not been made to appear and we have not discovered wherein it is invalid — then clearly petitioner cannot expect to úse such highway1 in the manner changed without having first complied' with the conditions of the regulations as a prerequisite to his'right *236to. do so, or,-having done so without such compliance, must suffer the penalty imposed.
There are many other sources of revenue than this statute for the construction and maintenance of public highways, namely, congressional appropriations, state appropriations, together with county and taxing districts taxes. They are being and will continue to be constructed and maintained if no revenue at all is derived and paid into the treasury of the state and appropriated under this statute. Whether this legislation is productive of any revenue is not vital to this enterprise or the constitutional validity of the statute. Considering it as a regulation of “the operation of motor vehicles” upon the public highways of the state, it is clearly a proper exercise of legislative power and valid to that extent irrespective of whether the title is Süfficiént to cover the appropriation made, or- attempted to be !rdadé. The petitioner cannot concern himself in this proceeding about the appropriation of revenues accruing und'er-,the law. They are required to be paid into the státe treasury. The title is ample to require this to be done. If the language iff the statute with respect to the appropriation should bé found insufficient the funds will remain in the treasury until duly appropriated by legislative . enactment (Section 4, Article IX,- Constitution of Floi’ida), and„it. will not be presumed that they will be appropriated, to other than a public purpose. If an improper expenditure of. such funds are attempted there is ample .remedy against such attempt to this petitioner or any other citizen tax payer by appropriate proceedings instituted, for that purpose. The decision therefore of the question.of .whether the title of the act is sufficient to cover the appropriation is not. necessary for. the proper disposition of this case. „v , , ...
*237No point made by the petitioner has been sustained and he should be remanded.
Ellis, J. — Concurs.